 1                             UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3
 4   UNITED STATES OF AMERICA,                             Case No.: 2:19-cr-00064-APG-NJK
 5                          Plaintiff,                                  ORDER
 6   v.
 7   KING ISAAC UMOREN,
 8                          Defendant.
 9         On January 17, 2020, Margaret Lambrose, former counsel for Defendant, filed a motion ex
10 parte and under seal. Docket No. 54. The Court reviewed the motion and could discern no
11 legitimate reason for such designations. Further, Ms. Lambrose filed the motion under seal without
12 complying with the Court’s clear rules for such filings. LR IA 10-5; LR IA 7-2.
13         As a result, the Court ordered Ms. Lambrose to file, no later than January 21, 2020, either
14 a motion to seal the motion at Docket No. 54 that complies fully with the Court’s local rules and
15 applicable caselaw or a motion to unseal the motion at Docket No. 54. Docket No. 55. Ms.
16 Lambrose failed to comply with the Court’s order. See Docket.
17         The Court therefore ORDERS Ms. Lambrose to comply with the order at Docket No. 55
18 no later than today, January 22, 2020. FAILURE TO COMPLY WITH THIS ORDER
19 COULD RESULT IN SANCTIONS.
20         The Court INSTRUCTS the Clerk’s Office to serve this order on Ms. Lambrose at
21 maggie_lambrose@fd.org.
22         IT IS SO ORDERED.
23         DATED: January 22, 2020.
24
25
26                                              NANCY J. KOPPE
                                                UNITED STATES MAGISTRATE JUDGE
27
28

                                                    1
